DETAILED CORRESPONDENCE

Claims 1-19 are currently pending and under examination in the instant application. An action on the merits follows. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 10 recite a step of “separating a population of cells that substantially do not express CD38”. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. More specifically, the specification does not provide a definition for the term “substantially” or teach how much expression of CD38 may be present within each cell in the population, or in the population of cells as a whole, and still qualify as “substantially” not expressing CD38. As such, the metes and bounds of the claim cannot be determined. Claims 2-9 depend on claim 1 and claims 11-19 depend on claim 10 and thus are included in this rejection. 
Claims 6-9, 11-12, 14-16, 18 and 19 are each further rejected for reciting a broad limitation followed by the term “optionally” and one or more narrow limitations. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation that the vector is viral vector, and the claim also recites that the viral vector “optionally” is a lentiviral vector and/or comprises a nucleotide of interest, which is the narrower statement of the range/limitation. Claims 7 and 18 recite the broad recitation that the cells are cultured for about 44 hrs or more, or for less than about 44 hrs, and the claims also recite that the cells are  “optionally” cultured for 44-66 hrs, 44-60 hrs, 44-54 hrs, or 44-48 hours, or 12-42 hrs, 12-36 hrs, 12-24 hrs, or 12-18 hrs, which are all narrower statements of the range/limitation. Claims 8 and 19 recite the broad recitation that the cells are contacted with prostaglandin E2, and the claims also recite that the cells are “optionally” contacted with the prostaglandin E2 before or at the same time as exposure of the cells to the vector, which is the narrower statement of the range/limitation. Claim 9 recites the broad recitation that CD38-expressing cells are retained to form a support cell population, and the claim also recites that the support cell population “optionally” has a variety of CD34 CD38 expression phenotypes, which is the narrower statement of the range/limitation. Claim 11 recites the broad recitation that a therapeutic cell population is administered to a subject, and the claim also recites that “optionally” a support cell population is not administered to the subject, which is the narrower statement of the range/limitation. Claim 12 recites several broad limitations, each followed by “optional” narrower limitations. Claim 14 recites the broad recitation that the a therapeutic cell population is administered, and the claim also recites that the therapeutic cell population is “optionally” autologous or allogeneic, which is the narrower statement of the range/limitation. All of these aforementioned claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 15 depends on claim 12 and claim 16 depends on claim 14 and are therefore included in this rejection. 
Claim 9 is further rejected as lacking antecedent basis for “the separated CD38-expressing cells or portion thereof”.  There is insufficient antecedent basis for this limitation in the claim, or in claim from which claim 9 depends. Note that claim 1 recites a population of cells which do not express CD38 but which express CD34 from a starting population. Thus, the metes and bounds of this claim cannot be determined. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-10, 17, and 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WO 01/66150 A2 (September, 2001), hereafter referred to as Kelly et al. 
Kelly et al. teaches methods of somatic gene therapy of various malignant and non-malignant disorders comprising administering hematopoietic stem cells transduced with a retroviral vector encoding a therapeutic gene of interest, where the hematopoietic stem cells are CD34+ hematopoietic stem cells or progenitor cells, or CD34+/CD38- hematopoietic stem cells (Kelly et al., pages 5-7, 10-11, and 23-25). Kelly et al. teaches that the retroviral vector can be pseudotyped retroviral vector including a lentiviral vector  and further teaches transduction of the hematopoietic stem cells at 48 hours of culture (Kelly et al., pages 9, 16, and 26). Specifically, Kelly et al. teaches obtaining umbilical cord blood mononuclear cells and enriching the population for CD34+ cells using CD34-specific magnetic cell selection, followed by further purification by contacting the cells with anti-CD34 and anti-CD38 monoclonal antibodies and sorting for a CD34+/CD38- cell population, followed by transduction with the retroviral or lentiviral vector (Kelly et al., page 29). Note that practice of the methods of separation taught by Kelly et al. provide at various steps during the purification a population of CD34+ cells which include both CD34+/CD38- and CD34+/CD38+ cells, a population of CD34+/CD38- cells, and the population remaining after flow cytometry which includes CD34+/CD38+ cells. 
Thus, by teaching all the limitations of the claims, Kelly et al. anticipates the instant invention as claimed.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-10, 12, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 01/66150 A2 (September, 2001), hereafter referred to as Kelly et al., in view of Byk et al. (2005) Stem Cells, Vol. 23, 561-574. 
Kelly et al. teaches methods of somatic gene therapy of various malignant and non-malignant disorders comprising administering hematopoietic stem cells transduced with a retroviral vector encoding a therapeutic gene of interest, where the hematopoietic stem cells are CD34+ hematopoietic stem cells or progenitor cells, or CD34+/CD38- hematopoietic stem cells (Kelly et al., pages 5-7, 10-11, and 23-25). Kelly et al. teaches that the retroviral vector can be pseudotyped retroviral vector including a lentiviral vector  and further teaches transduction of the hematopoietic stem cells at 48 hours of culture (Kelly et al., pages 9, 16, and 26). Specifically, Kelly et al. teaches obtaining umbilical cord blood mononuclear cells and enriching the population for CD34+ cells using CD34-specific magnetic cell selection, followed by further purification by contacting the cells with anti-CD34 and anti-CD38 monoclonal antibodies and sorting for a CD34+/CD38- cell population, followed by transduction with the retroviral or lentiviral vector (Kelly et al., page 29). Note that practice of the methods of separation taught by Kelly et al. provide at various steps during the purification a population of CD34+ cells which include both CD34+/CD38- and CD34+/CD38+ cells, a population of CD34+/CD38- cells, and the population remaining after flow cytometry which includes CD34+/CD38+ cells. Note as well that the initial step of magnetic separation of the cord blood mononuclear cells based on CD34 expression inherently separates a population of CD38 expressing cells as evidenced by the need for further purification based on CD38 expression.
Kelly et al. differs from the instant invention as claimed in claims 3, 6-7, 9, and 15 by not teaching that the starting population of cells is first contacted with an agent reactive for CD38 prior to contact of the cells with an agent reactive for CD34. Kelly, as noted above, teaches to select CD34+ cells using magnetic bead separation for CD34 and to further select from the CD34 enriched population cells which express CD34 and do not express CD38 using anti-CD34 and anti-CD38 monoclonal antibodies and flow cytometry. However, as the ultimate goal of Kelly is to produce a population of CD34+CD38- cells for transduction and engraftment, and Kelly teaches methods to specifically select for CD38 expression or non-expression and CD34+ expression or non-expression using monoclonal antibodies and flow cytometry, it would have been prima facie obvious to the skilled artisan at the time of filing that the selection of CD34 expression versus CD38 expression could be reversed with a reasonable expectation of success by first selecting for cells which do not express CD38 using an anti-CD38 monoclonal antibody and then selecting for cells from that population which do express CD34 using an anti-CD34 monoclonal antibody. See also Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)
Kelly et al. further differs from the instant methods of claim 31 by not teaching to separately administer the transduced CD34+CD38- population of cells and the CD34+CD38+ population of cells to a patient, and in particular to administer the CD34+CD38+ cell population prior to administration of the transduced CD34+CD38- cell population. Byk et al. supplements Kelly et al. by teaching that CD34+/CD38+ cells purified by anti-CD34 and anti-CD38 monoclonal antibody positive selection using flow cytometry from umbilical cord blood cells can potentiate the motility and engraftment of CD34+/CD38- hematopoietic stem cells in a host resulting in enhanced engraftment and repopulation (Byk et al., pages 563-564, and 567-568). Thus, Byk et al. provides substantial motivation to administer both the CD34+/CD38- population and the CD34+/CD38+ population generated from the methods of Kelly to a patient in order to enhance engraftment. While Byk et al. teaches to co-administer the cell populations, Byk et al. does not specify whether the two populations of cells are administered simultaneously or sequentially. As Byk et al. does not teach the necessity of simultaneous delivery, it would have been prima facie obvious to the skilled artisan to co-administer the cell populations sequentially where the CD34+/CD38+population of cells is administered immediately before or after the CD34+/CD38- population or simultaneously with a reasonable expectation of success.

Claims 11, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 01/66150 A2 (September, 2001), hereafter referred to as Kelly et al., in view of Byk et al. (2005) Stem Cells, Vol. 23, 561-574, as applied to claims 1-7, 9-10, 12, 15, 17, and 18 above, and further in view of Falahati et al. (2012)  Mol. Ther., Vol. 20(11), 2180-2189. 
Kelly et al. in view of Byk et al., as discussed in detail above, provide the teachings and motivation to obtain a population of CD34+CD38- HSCs transduced with a retroviral vector encoding a gene of interest  and a population of CD34+CD38+ HSCs, and to co-administer both populations of cells to a subject, either simultaneously or sequentially, for somatic gene therapy of various malignant and non-malignant disorders with a reasonable expectation of success. 	Kelly et al. and Byk et al. differ from the instant methods of claim 11, 13-14, and 16 by not teaching to administer the cell populations to a subject who has not received myeloablative conditioning, or where the cell populations are allogeneic. Falahati et al. supplements Kelly et al. and Byk et al. by teaching that at the time of filing, allogeneic HSC therapy, using sibling or matched unrelated donors, was the only curative therapy available for many hereditary disorders (Falahati et al., page 2180).  Falahati et al. teaches, however, that a number of problems are associated with allogeneic HSC transplantation, including the toxicity of myeloablative conditioning regimens and GVHD, and teaches a combined strategy to ameliorate these issues by practicing transplantation of allogeneic HSCs transduced with a tricistronic lentiviral vector which allows for positive selection of the donor allogeneic HSCs and negative selection of GVHD causing donor allogeneic T cells in subjects which have been conditioned with a non-myeloablative regimen (Falahati et al., pages 2180-2181). Falahati et al. further teaches the use of this non-myeloablative allotransplant approach to successfully treat beta-thalassemia in a subject (Falahati et al., pages 2180 and 2184). Therefore, in view of the teachings of Falahati et al. that allogeneic HSC transplantation was the only method known to be curative for a number of hereditary disease at the time of filing, and the further teachings of Falahati et al. for a non-myeloablative protocol for treating diseases in a subject using allogeneic HSC transduced with a viral vector allowing for both positive and negative chemoselection and which reduces toxicity and GVHD in the subject, it would have been prima facie obvious to the skilled artisan at the time of filing to modify the treatment methods of Kelly et al. in view of Byk et al. by incorporating the non-myeloablative conditioning regimen and the chemoselection methods taught by Falahati et al. with a reasonable expectation of success. 

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 01/66150 A2 (September, 2001), hereafter referred to as Kelly et al., in view of WO 2013/049615 (April, 2013), hereafter referred to as Heffner et al. 
Kelly et al. teaches methods of somatic gene therapy of various malignant and non-malignant disorders comprising administering hematopoietic stem cells transduced with a retroviral vector encoding a therapeutic gene of interest, where the hematopoietic stem cells are CD34+ hematopoietic stem cells or progenitor cells, or CD34+/CD38- hematopoietic stem cells (Kelly et al., pages 5-7, 10-11, and 23-25). Kelly et al. teaches that the retroviral vector can be pseudotyped retroviral vector including a lentiviral vector  and further teaches transduction of the hematopoietic stem cells at 48 hours of culture (Kelly et al., pages 9, 16, and 26). Specifically, Kelly et al. teaches obtaining umbilical cord blood mononuclear cells and enriching the population for CD34+ cells using CD34-specific magnetic cell selection, followed by further purification by contacting the cells with anti-CD34 and anti-CD38 monoclonal antibodies and sorting for a CD34+/CD38- cell population, followed by transduction with the retroviral or lentiviral vector (Kelly et al., page 29). Note that practice of the methods of separation taught by Kelly et al. provide at various steps during the purification a population of CD34+ cells which include both CD34+/CD38- and CD34+/CD38+ cells, a population of CD34+/CD38- cells, and the population remaining after flow cytometry which includes CD34+/CD38+ cells. Note as well that the initial step of magnetic separation of the cord blood mononuclear cells based on CD34 expression inherently separates a population of CD38 expressing cells as evidenced by the need for further purification based on CD38 expression.
Kelly et al. differs from the methods of claims 9 and 19 by not teaching to further transduce the hematopoietic stem cells or progenitor cells in the presence of prostaglandin E2. Heffner et al. supplements Kelly et al. by teaching methods for increasing the transduction efficiency of hematopoietic stem or progenitor cell with a retrovirus comprising culturing the hematopoietic stem cells or hematopoietic progenitor cells and the retrovirus in a culture medium comprising prostaglandin E2 or more specifically 16,16-dimethyl prostaglandin E2 (Heffner et al., claims 5, and 11-13). As Heffner et al. teaches that transduction of hematopoietic stem cells in the presence of prostaglandin E2 increases transduction efficiency, it would have been prima facie obvious to the skilled artisan at the time of filing to transduce either the CD34+ cell population or the CD34+/CD38- cell population with retrovirus or lentivirus as taught by Kelly et al. in the presence of prostaglandin E2 in order to increase transduction efficiency with a reasonable expectation of success.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,617,721, hereafter referred to as the ‘721 patent. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The claims of the ‘721 patent represent a species of the instant claimed methods. The ’721 patent claims are narrower than the instant claims in that they recite similar methods steps but further include the limitation that the CD34+ CD38+ support cell population is not cultured ex vivo. It is well established that a species of a claimed invention renders the genus obvious.  In re Schaumann  , 572 F.2d 312, 197 USPQ 5 (CCPA 1978). As such, claims 1-23 of the ‘721 render the instant claims obvious. 

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633